DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-13 and 17) in the reply filed on 9/28/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the examiner if restriction is not required and it would be more efficient to examine all the claims at once. This is not found persuasive because according to MPEP 808.02, examiner can establish burden using appropriate explanation one of the following: separate classification, a separate status in the art when they are classified together and a different field of search. According to the restriction mailed on 8/24/2021, the restriction includes a reason for the search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1, 5, 8, 11 and 17 are objected to because of the following informalities:  
Claim 1 recites the limitation “the refilling” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, line 5, the limitation “time tf” appears to be amended to recite “the future time tf”.
Regarding claim 1, lines 5 and 7, the limitation “time tp” appears to be amended to recite “the present time tp”.
Claim 5 recites the limitation “the amount of drug” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, line 4, the limitation “time tp” appears to be amended to recite “the present time tp”.
p” appears to be amended to recite “the present time tp”.
Regarding claim 11, line 2, the term “predicating” appears to be amended to recite “predicting” in order to correct the spelling error.
Claim 17 recites the limitation “the refilling” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, lines 6 and 8, the limitation “time tp” appears to be amended to recite “the present time tp”.
Regarding claim 17, line 6, the limitation “time tf” appears to be amended to recite “the future time tf”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, line 3, the limitation “an estimation time interval” renders the claim indefinite because the claim is unclear regarding whether “an estimation time interval” refers to “an estimation time interval” recited in claim 1, line 5 or additional. For examination purposes, examiner construes “an estimation time interval” to be separate.



Regarding claim 8, line 3, the limitation “time” renders the claim indefinite because examiner is unclear regarding whether “time” refers to “a present time” recited in claim 1, line 4 or “a future time” in claim 1, line 5. For examination purposes, examiner construes “time” as being any time.

Double Patenting
Applicant is advised that should claim 12 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method including repeatedly and automatically carrying out a filling volume assessment routine, comprising determining at a present time an estimated filling volume of the secondary reservoir at a future 
The limitation repeatedly and automatically carrying out a filling volume assessment routine, comprising determining at a present time an estimated filling volume of the secondary reservoir at a future time, as drafted, is a process that, under its broadest reasonable interpretation, covers the application of the limitation in the mind without reciting any additional structural components. Thus, the claim precludes the step from practically being performed in the mind. Similarly, the limitation determining based on the estimated filling volume if the secondary reservoir shall be refilled at time, as drafted, is a process that, under its broadest reasonable interpretation, covers application of the limitation in the mind without any additional structural component. For example, the steps of determining an estimation time interval and determining based on the estimated filling volume in the context of this claim encompasses the user thinking that determining at a present time an estimation filling volume of the secondary reservoir at a future time and determining based on the estimated filling volume if the secondary reservoir shall be refilled at time. If a claim limitation, under its broadest reasonable interpretation, covers application of the limitation in the mind without reciting any structural components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim only recites the steps of determining in order to repeatedly and automatically carrying out a filling volume assessment routine. The claim only involves determining based on the estimated filling volume if the secondary reservoir shall be refilled at time and determining based on the estimated filling volume if the secondary reservoir shall be refilled. However, claim do not recite an actual application i.e. performing an action of filling the secondary reservoir. The claim do not recite any structural components in order to apply the method steps. Thus, the abstract idea is 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim do not recite any structural components to apply the method steps. Mere instructions to apply an exception without using any additional elements cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-13 being dependent on claim 1 are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geipel et al. (US 2014/0039392 A1).
Regarding claim 1, Geipel teaches a method for managing the refilling of a secondary reservoir 15 of an ambulatory infusion systems 10 (figure 1b) from a primary reservoir 11 that stores a liquid drug, the method including repeatedly and automatically carrying out a filling volume assessment routine, comprising: 
p an estimated filling volume of the secondary reservoir at a future time tf, wherein time tf occurs after an estimation time interval (estimation time interval is construed as time interval from last administration to next administration) passes after time tp; and 
determining based on the estimation filling volume (paragraphs 0095, 0096, timing when the reservoir will be filled based on metering is construed as determining if the secondary reservoir shall be refilled at the time when fluid is being filled) if the secondary reservoir shall be refilled at time tp.

Regarding claim 2, Geipel teaches further comprising determining that the secondary reservoir shall be refilled when the estimated filling volume is below a filling volume threshold (paragraphs 0095, 0096).

Regarding claim 3, Geipel teaches further comprising determining that the secondary reservoir shall not be refilled if the estimated filling volume is below a filling volume threshold (paragraph 0193, figure 7b, where filling volume threshold can be construed as VC,max, and fluid will not be refilled until the fluid level drops to certain value which is only possible after administration of at least 1 subsequent dose. The expected duration to a next administration of an on-demand bolus is construed to be exceeding a bolus timeout threshold when a duration is less than duration of next on-demand bolus. Thus, the moment when volume is less than VC,max and the next administration exceeds a bolus timeout threshold, i.e. a duration within which no dose will be administered, 

Regarding claim 4, Geipel teaches further comprising determining that the secondary reservoir shall not be refilled when (i) the estimated filling volume (paragraph 0193, figure 7b, a filling volume threshold is construed as “Vc,max”) is below a filling volume threshold, (ii) the expected duration (paragraph 0193, duration when next dose will be administered) to the next administration of an on-demand bolus does not exceed a bolus timeout threshold (a maximum time threshold by which dose needs to be completely administered), and (iii) an expected bolus volume (paragraph 0193, volume delivered in each dose) of the next on-demand bolus does not exceed a bolus volume threshold (paragraph 0193, VTDD).

Regarding claim 5, Geipel teaches wherein the filling volume assessment routine includes determining the estimated filling level (paragraphs 0095, 0096) by subtracting an infusion estimator for the amount of drug that is expected to be infused in the estimation time interval from the filling volume of the secondary reservoir at time tp.

Regarding claim 6, Geipel teaches wherein further comprising computing a set of standard infusion estimators (paragraph 0192, “an increased need of insulin after three meals” can be construed as a set of standard infusion estimators, in order to calculate the need of insulin after three meals, an estimation time interval beginning at an associated predetermine time of day would also be included), each standard infusion estimator being an estimator for an amount of drug that is expected to be infused in an estimation time interval beginning at an associated predetermined time of day, and storing the set of standard infusion estimators in a memory (paragraph 0092, line 20, 

Regarding claim 7, Geipel teaches wherein determining the estimated filling volume is based, at least in part, on a predetermined basal infusion schedule (paragraphs 0094-0096, 0192).

Regarding claim 8, Geipel teaches wherein determining the estimated filling volume includes taking into account temporary modifications of the predetermined basal infusion schedule in a time interval between the time tp and the estimation point in time (paragraph 0192, “an increased need of insulin after three meals” can be construed as determining the estimated filling volume includes taking into account temporary modifications of the predetermined basal infusion schedule… time).

Regarding claim 9, Geipel teaches wherein determining the estimated filling volume is based, at least in part, on an expected amount of on-demand bolus infusion in the estimation time interval (paragraph 0192, “an increased need of insulin after three meals” can be construed as determining the estimated filling volume is based, at least in part, on an expected amount of on-demand bolus infusion in the estimation time interval).

Regarding claim 10, Geipel teaches wherein predicting the estimated filling volume is based, at least in part, on a history of actual past infusion (paragraph 0111, lines 1-4).



Regarding claim 12, Geipel teaches further comprising carrying out the filling volume assessment routine at time intervals of a duration that is shorter than the estimation time interval (paragraph 0095, filling maximum refill level prior to administration of single portion in order to have enough fluid at the time of administration is construed that the time at which refilling process begins prior to administration of single portion and therefore, the filling volume assessment routine at time intervals of a duration is shorter than estimation time interval. Estimation time interval is construed as time interval from last administration to next administration).

Regarding claim 13, Geipel teaches a refilling scheduling unit (paragraph 0092, line 20, “memory unit” or any program/instructions followed by controller 22 can be construed as “a refilling scheduling unit”, paragraph 0157) configured to carry out a method.

Regarding claim 17, Geipel teaches a method for managing the refilling of a secondary reservoir 15 of an ambulatory infusion systems 10 (figure 1b) from a primary reservoir 11 that stores a liquid drug, the method including repeatedly and automatically carrying out a filling volume assessment routine comprising the following steps: 
determining (paragraphs 0095, 0096, filling volume in future time is determined based on single portion of medicament, any time after present time is considered as future time therefore, filling volume is being determined based on single portion of liquid p an estimated filling volume of the secondary reservoir at a future time tf, wherein time tf occurs after an estimation time interval (estimation time interval is construed as time interval from last administration to next administration) passes after time tp; and 
determining based on the estimation filling volume (paragraphs 0095, 0096, timing when the reservoir will be filled based on metering is construed as determining if the secondary reservoir shall be refilled at the time when fluid is being filled) if the secondary reservoir shall be refilled at time tp, wherein the filling volume assessment routine is carried out at time intervals of a duration that is shorter than the estimation time interval (paragraph 0095, filling maximum refill level prior to administration of single portion in order to have enough fluid at the time of administration is construed that the time at which refilling process begins prior to administration of single portion and therefore, the filling volume assessment routine at time intervals of a duration is shorter than estimation time interval. Estimation time interval is construed as time interval from last administration to next administration).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783